NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

       ,/
        '
           --F-1-~E
                               '
             ltl CLERKS OFFICE "
      IUPREME COURT, GT~lf WASHiNli9ft                    This opinion was filed for record
                            09
          DATE                     ZU17
                                                     at     g: ~ Nf\!': on-~ ~ 2JH]
     '-jr~r&Z
                                                     ~W-

                      IN THE SUPREME COURT OF THE STATE OF WASHINGTON

       DELMIS SPIVEY,                            )
                                                 )
                                   Petitioner,   )          No. 91680-2 (consolidated with
                v.                               )          No. 92197-1)
                                       )
       CITY OF BELLEVUE and DEPARTMENT )
       OF LABOR AND INDUSTRIES,        )                    En Bane
                                       )
                     Respondents.      )
       __________________________)                          Filed        FEB 0 9 2017
                                                 )
       WILFRED A. LARSON,                        )
                                                 )
                                   Respondent,   )
                                                 )
                 v.                              )
                                                 )
       CITY OF BELLEVUE,                         )
                                                 )
                                   Petitioner,   )
                                                 )
       and                                       )
                                                 )
       DEPARTMENT OF LABOR AND                   )
       INDUSTRIES,                               )
                                                 )
                                   Defendant.    )
       ____________________________)
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



              OWENS, J.- These consolidated cases involve two city of Bellevue (City)

       firefighters who were diagnosed with malignant melanoma and filed claims for

       workers' compensation benefits. In both cases, the Board of Industrial Insurance

       Appeals (Board) denied the firefighters' claims. Both firefighters then appealed the

       Board's decision to King County Superior Court.

              Under the Industrial Insurance Act (IIA), Title 51 RCW, a worker injured in

       the course of employment who suffers from an "occupational disease" is entitled to

       workers' compensation benefits. While generally the burden of proof falls to the

       worker, there is a statutory presumption that malignant melanoma in firefighters is

       occupational. RCW 51.32.185(1) (the "firefighter presumption").

              The parties disagree about various aspects of how-and whether-the

       presumption in RCW 51.32.185 should operate when a board decision is appealed to

       superior court. We note that RCW 51.32.185 reflects a strong social policy in favor

       of the worker and conclude that (1) whether the City rebutted the firefighter

       presumption is a factual determination that was properly given to the jury in

       Larson, but improperly decided as a matter of law in Spivey, (2) RCW 51.32.185

       shifts both the burden of production and burden of persuasion to the employer,

       (3) in Larson, jury instruction 9 was proper, and (4) Larson is entitled to attorney




                                                        2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



       fees at the Board level. We thus affirm the Court of Appeals' decision in Larson

       and reverse the trial court's decision in Spivey.

                                                    FACTS

            A.        Larson

              Wilfred Larson was diagnosed with malignant melanoma (melanoma) in his

       lower back in 2009. He had worked as a firefighter and emergency medical

       technician for the City since 1979. He filed a claim with the Department of Labor

       and Industries (the Department), seeking coverage for his melanoma as an

       occupational disease. The Department allowed the claim, applying the presumption

       in RCW 51.32.185(1).

                      1.      Larson: Appeal to the Board

              The City appealed to the Board. At a hearing, Larson presented testimony

       from a family practice physician/medical legal consultant who opined that

       Larson's work as a firefighter was likely a cause of his melanoma. Larson testified

       that he had been exposed to smoke, fumes, soot, and toxic substances during his

        firefighting career. However, he admitted on cross-examination that he sometimes

       used a tanning bed to get a "base coat" to prevent sunburns on summer trips.

       Verbatim Report ofProceedings (VRP) (Aug. 8, 2013) at 290. He also




                                                        3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



       acknowledged that he had sometimes engaged in outdoor activities without

       wearing a shirt.

              The City presented testimony from medical professionals and researchers

       who indicated that Larson may have developed melanoma even if he had never

       worked as a firefighter. The dermatologist who diagnosed Larson testified that she

       suspected "the most contributing factor" to Larson's melanoma was UV

       (ultraviolet light) exposure. VRP (Aug. 13, 2013) at 730-32. Another

       dermatologist testified that he believed Larson's melanoma was the result of

       "predisposing genetic factors and ultraviolet light exposure" and that Larson likely

       would have contracted melanoma even if he had never worked as a firefighter.

       VRP (Aug. 12, 2013) at 608-09. Another witness, an epidemiologist, analyzed

       various studies and noted that it would be inappropriate to conclude that

       firefighters are at any increased risk of melanoma.

              The Board reversed the benefits award, finding that Larson's melanoma did

       not arise from distinctive conditions of his employment as a firefighter.

                      11.     Larson: Appeal to Superior Court

              Larson appealed the Board's decision to the superior court. The court

       denied the City's motion for summary judgment, and the case proceeded to a jury

       trial on the hearing record. At the end of testimony, the City orally moved the



                                                        4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




       court to rule as a matter of law that ( 1) the City had established by a preponderance

       of the evidence that Larson's melanoma came from factors unrelated to his work as

       a firefighter and (2) the City had thus rebutted the firefighter presumption.

       According to the City, this would leave one issue only for the jury to decide: Did

       Larson prove (now without the benefit of the firefighter presumption) that his

       melanoma was an occupational disease? The court denied the City's motion and

       allowed the jury to decide whether the City had rebutted the firefighter

       presumption.

              The court submitted 14 instructions to the jury. Jury instruction 9 explained

       the burdens of proof applicable at the board level and at the trial court level. It

       tracked applicable Washington Pattern Jury Instructions (WPI), but added a third

       paragraph addressing the City's burden of proof at the prior board proceeding. 6A

       WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CIVIL                155.03

       (6th ed. 2012) (WPI). The court also gave the jury a special verdict form that read

       as follows:

                     QUESTION 1: Was the Board of Industrial Insurance Appeals
              correct in deciding that the employer rebutted, by a preponderance of
              the evidence, the presumption that Plaintiffs malignant melanoma was
              an occupational disease?

                      ANSWER: _           (Write "yes" or "no")




                                                        5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



                   (INSTRUCTION: If you answered "no" to Question 1, do not
              answer any further questions. If you answered iiyes" to Question 1,
              answer Question 2.)

                    QUESTION 2: Was the Board of Industrial Insurance Appeals
              correct in deciding that the Plaintiff did not prove by a preponderance
              of the evidence that his malignant melanoma was an occupational
              disease?

                      ANSWER: _ _ (Write "yes" or "no").

       Clerk's Papers (CP) (Larson) at 1775-76. The jury answered "no" to the first

       question, indicating that the City had not rebutted the presumption that Larson's

       melanoma was an occupational disease. The trial court entered a judgment in

       Larson's favor and also awarded Larson attorney fees and costs incurred before the

       Board and the court. The City appealed, and the Court of Appeals affirmed the

       trial court. Larson v. City of Bellevue, 188 Wn. App. 857,885,355 P.3d 331

        (2015), review granted, 184 Wn.2d 1033, 379 P.3d 948 (2016).

             B. Spivey

               Delmis Spivey is another Bellevue firefighter who was diagnosed with

        melanoma. Like Larson, Spivey filed a claim with the Department, seeking

        coverage for his melanoma as an occupational disease. However, the Department

        ultimately denied the claim in 2013.




                                                        6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Spivey v. City ofBellevue/Larson v. City of Bellevue
        No. 91680-2




                        1.     Spivey: Appeal to the Board

                 Spivey appealed to the Board. At the board hearing, Spivey noted that none

        of the City's experts could definitively exclude firefighting as a cause of melanoma

        and presented similar testimony to that in Larson. 1 However, Spivey admitted to

        having a number of risk factors for melanoma, including a predominately English

        heritage, freckles, and a history of sunburns as a child. He also admitted that he

        used a tanning bed "once or twice" in his early 20's. Admin. Record (AR) at 370

        (trial transcript at 163, Apr. 12, 2014).

                 The City presented evidence from the dermatologist who had diagnosed

        Spivey's melanoma. She was not aware of any evidence that would suggest a

        causal link between soot, ash, smoke, or toxic substances and his condition. She

        also testified that Spivey had certain risk factors for melanoma, such as freckling

        on his upper back (where the melanoma was located). Another doctor performed a

        medical exam of Spivey and testified that his melanoma was likely the result of

        UV exposure and not work related. The City also presented testimony from some

        of the same experts who were used in Larson.

                 The Board determined that the City rebutted the firefighter presumption by

        proving by a preponderance of the evidence that Spivey's melanoma was caused


        1
            Spivey was represented by the same attorney as Larson.


                                                         7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City ofBellevue/Larson v. City of Bellevue
       No. 91680-2



       by "sun exposure, not his work activities and exposures." AR at 3. The Board

       affirmed the Department's order rejecting Spivey's claim.

                      n.     Spivey: Appeal to Superior Court

              Spivey appealed the Board's decision to superior court. At the conclusion of

       its briefing, the City moved for a determination that whether the City met its

       burden to rebut the firefighter presumption "is a question of law to be decided by

       the judge." CP (Spivey) at 18, 175.

              Unlike in Larson, the judge granted the City's motion (after making a few

       changes to its wording) 2 and went on to decide that the City had met its burden to

       rebut the presumption of"occupational disease" within the meaning ofRCW

       51.32.185. !d. at 175. Thus, the only remaining issue for trial is whether Spivey

       proved, without the benefit of the firefighter presumption, that his melanoma is

       "occupational." In light of the court's order, the City filed motions in limine to

       preclude comments, arguments, or references to RCW 51.32.185.




       2
         The original language in the City's proposed order read, "[W]hether the City met its burden
       of production to rebut the presumption of occupational disease within the meaning ofRCW
       51.32.185 is a question of law to be decided by the judge." CP (Spivey) at 175. The
       language in the order revised and signed by the judge stated that "the City has met its burden
       to rebut the presumption of occupational disease within the meaning ofRCW 51.32.185."
       !d. The record is inconclusive as to why the judge made these changes before signing.

                                                       8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Spivey v. City of Bellevue/Larson v. City of Bellevue
        No. 91680-2



                       111.   Petition for Review (Larson)/Motion for Discretionary Review
                              (Spivey)

               In Spivey, the firefighter moved for discretionary review of the superior

        court's decision that as a matter of law, the City had rebutted the presumption that

        melanoma in firefighters is an occupational disease. In Larson, the City petitioned

        for review of the Court of Appeals' decision to allow the rebuttal question go to the

        jury. It also challenged various aspects of jury instruction 9 and the trial court's

        award of attorney fees to Larson for litigating his claim at the board level.

               We granted the petition and the motion and consolidated the two cases.

        Order Granting Review and Consolidation, Spivey v. City ofBellevue, No. 91680-

        2, consolidated with No. 92197-1 (Wash. Feb. 10, 2016). The matters are

        consolidated under Supreme Court cause no. 91680-2. 184 Wn.2d 1033. The

        remainder of Spivey's trial is pending.

                                                     ISSUES

                1.     Is the question of whether the City rebutted the firefighter

        presumption one of law or fact?

               2.      In Larson, did jury instruction 9 properly inform the jury of the

        applicable burden of proof?

                3.     Was Larson entitled to attorney fees and costs for expenses he

        incurred at the board level, where he did not prevail?

                                                         9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



                                                 ANALYSIS

              Here, we are asked to interpret sections of the IIA. Statutory interpretation

       is a question of law that this court reviews de novo. Cockle v. Dep 't of Labor &

       Indus., 142 Wn.2d 801, 807, 16 P.3d 583 (2001). The IIA is remedial in nature,

       and thus we must construe it "liberally ... in order to achieve its purpose of

       providing compensation to all covered employees injured in their employment,

       with doubts resolved in favor of the worker." Dennis v. Dep 't of Labor & Indus.,

        109 Wn.2d 467, 470, 745 P.2d 1295 (1987).

              A. RCW 51.32.185: Occupational Disease Presumption for Firefighters

              In general, the burden of proving an occupational disease under the IIA falls

       to the worker. Gorre v. City ofTacoma, 184 Wn.2d 30, 36, 357 P.3d 625 (2015);

       Olympia Brewing Co. v. Dep't of Labor & Indus., 34 Wn.2d 498, 505,208 P.2d

        1181 (1949), overruled in part by Windust v. Dep 't ofLabor & Indus., 52 Wn.2d

       33, 323 P.2d 241 (1958). An "occupational disease" is defined as a disease or

       infection that arises "naturally and proximately" out of employment. RCW

        51.08.140. Thus, to receive benefits, a worker must show that his or her injury

       arose from employment.

              However, there is a statutory prima facie presumption that melanoma in

       firefighters is an occupational disease for workers' compensation purposes. RCW



                                                       10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



        51.32.185(1)(c), (3). This presumption can be rebutted by a preponderance ofthe

       evidence, which may include lifestyle, hereditary factors, and exposure from other

        employment or nonemployment activities. RCW 51 .32. 185(1 ). A firefighter who

        does not qualify for the occupational disease presumption may still receive

       benefits, but he or she retains the burden of proof. Gorre, 184 Wn.2d at 33.

               Another IIA provision, RCW 51.52.115, addresses the applicable burden of

       proof when a board decision is appealed to superior court. The Board's decision is

       "prima facie correct[,] and the burden of proof shall be upon the party attacking the

        same." !d. The superior court may reach a different result only after finding by a

        preponderance of the evidence that the Board's findings and decision are

        erroneous. Gorre, 184 Wn.2d at 36.

               Here, we must decide how RCW 51 .32.185 operates at the trial court level.

        This is an issue of first impression: Washington cases involving the firefighter

        presumption have not directly addressed how it operates in superior court. 3 We hold

        that whether the City rebutted the firefighter presumption by a "preponderance of the


        3
          We recently addressed another aspect ofRCW 51.32.185 in Gorre, 184 Wn.2d 30. There, we
        held that the presumption did not apply to valley fever, in part because valley fever is not
        specifically enumerated in the statute. Id. at 34. But here, "malignant melanoma" is specifically
        enumerated in RCW 51.32.185(3). The Court of Appeals briefly touched on other aspects ofthe
        presumption in City of Bellevue v. Raum, 171 Wn. App. 124, 147, 286 P.3d 695 (2012), holding
        that RCW 51.32.185 does not establish an entirely separate cause of action and briefly noting
        that "[i]fthe City rebuts the presumption, [the firefighter] must come forward with competent
        evidence supporting his occupational disease claim."


                                                       11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Spivey v. City of Bellevue/Larson v. City of Bellevue
        No. 91680-2




        evidence" is a question of fact that may be submitted to the jury. We also apply the

        Morgan theory of presumptions to RCW 51.32.185 and hold that the presumption

        shifts both the burden of production and persuasion to the employer. Edmund M.

        Morgan, Instructing the Jury Upon Presumptions and Burden ofProof, 4 7 HARV. L.

        REv. 59 (1933).     Relatedly, the jury instruction in Larson was proper and tracked the

        applicable statutes, and the presumptions in RCW 51.32.185 and RCW 51.52.115 do

        not conflict. Finally, Larson was entitled to attorney fees for litigating the appeal at

        the board level. Thus, as explained further below, the outcome in Larson was proper,

        but the judge in Spivey committed reversible error.

                1. Whether the City Rebutted the Firefighter Presumption Is a Factual
                   Determination That was Properly Given to the Jury in Larson

               The City first argues that the question whether an employer rebutted the

        presumption in RCW 51.32.185 should be left to the judge to decide as a matter of

        law in every instance. We disagree. As outlined below, the question whether the

        employer has rebutted the presumption is a factual issue that may be properly

        submitted to the jury, as it was in Larson.

                RCW 51.32.185(1) states that the firefighter presumption may be rebutted

        "by a preponderance of the evidence." While the statute does not define

        "preponderance of the evidence," WPI 155.03 does, stating that the jury "must be

        persuaded ... that the proposition on which that party has the burden of proof is


                                                         12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




       more probably true than not true." Also, Black's Law Dictionary defines

       "preponderance of the evidence" as "the burden of proof in most civil trials, in

       which the jury is instructed to find for the party that, on the whole, has the stronger

        evidence, however slight the edge may be." BLACK's LAW DICTIONARY 1373 (lOth

        ed. 2014 ). These definitions make it clear: the question of whether the

        presumption is overcome is one of fact that requires weighing all the evidence.

              The City relies on another provision, RCW 51.52.115, to support its claim

       that the rebuttal issue should instead, in all cases, be decided as a matter of law and

        removed from the jury's consideration. RCW 51.52.115 lays out the deferential

        standard that must be afforded the Board on appeal to superior court, stating that

        "the findings and decision of the board shall be prima facie correct and the burden

        of proof shall be upon the party attacking the same." However, the fact that a

        board decision is presumed correct does not magically turn it into a question of law

        that must be removed from the jury. In Luna de Ia Puente v. Seattle Times, 186

        Wash. 618, 626-27, 59 P.2d 753 (1936), we held that a court may allow a jury to

        decide whether a presumption has been rebutted. The court in Larson did just that.

              Thus, in Larson, the trial court did not apply the wrong standard of review

        when it allowed the jury to decide whether the city successfully rebutted the

        presumption. However, in Spivey, the trial court judge committed error when he



                                                        13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



        granted the City's motion and decided as a matter of law that the firefighter

       presumption had been rebutted. Because neither party has briefed the issue, we

        decline to address whether it would ever be permissible for a judge to decide the

        issue as a matter of law.

              2. In Larson, Jury Instruction 9 Properly Informed the Jury regarding the
                 Applicable Burden ofProof

              In Larson, the court gave the jury an instruction, jury instruction 9, which

        explained the applicable burdens of proof at both the prior board proceeding and at

        the trial court level. The instruction tracked WPI 155.03 but added a third

        paragraph addressing the burden of proof at the board level (italicized for ease of

        reference):

                    The findings and decision of the Board of Industrial Insurance
              Appeals are presumed correct. This presumption is rebuttable, and it is
              for you to determine whether it is rebutted by the evidence.

                     The burden of proof is on the firefighter to establish by a
               preponderance of the evidence that the decision is incorrect.

                      At the hearing before the Board ofIndustrial Insurance Appeals,
               the burden of proof is on the employer to rebut the presumption that
               1) claimant's malignant melanoma arose naturally out ofhis conditions
               of employment as a firefighter and, 2) his employment is a proximate
               cause of his malignant melanoma.

                      When it is said that a party has the burden of proof on any
               proposition, or that any proposition must be proved by a preponderance
               of the evidence, or the expression "if you find" is used, it means that
               you must be persuaded, considering all the evidence in the case bearing

                                                        14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



              on the question, that the proposition on which that party has the burden
              of proof is more probably true than not true.

       CP (Larson) at 1768. The City argues that this instruction was improper for

       several reasons. It first argues that according to the Thayer theory of

       presumptions, RCW 51.32.185 merely shifts the burden ofproduction to the

       employer and that the presumption disappears after production of some

       contrary evidence. JAMES BRADLEY THAYER, A PRELIMINARY TREATISE ON

       EVIDENCE AT THE COMMON LAW ( 1898). Next, the City argues that the

       presumption in RCW 51.52.115 should take precedence over RCW

       51.32.185. Finally, the City argues that even if it was correct to inform the

       jury regarding the burden of proof at the board level, the instruction was

       misleading. We disagree with the City's arguments.

              B. RCW 51.32.185 Shifts the Burden ofBoth Production and Persuasion to
                 the Employer

                      Because the Statute Reflects a Strong Social Policy, We Apply the
                      Morgan Theory to the Presumption in RCW 51.32.185

              First, the City and the Department argue that it was wrong for the jury to be

       informed about the firefighter presumption because, according to the Thayer theory

       of presumptions, the presumption disappeared after the City produced contrary

       evidence. We disagree. RCW 51.32.185 reflects a strong social policy, and thus

       we must accord it the strength intended by our legislature. The presumption does

                                                        15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



       not vanish on the production of contrary evidence; it shifts both the burden of

       production and persuasion to the employer.

              To explain, we must delve a bit into abstraction. We begin by noting that

       there are two general theories of presumptions: the Thayer, or "bursting bubble,"

       theory and the Morgan theory. The Thayer theory minimizes the importance of the

       presumption, while the Morgan theory gives the presumption a lasting effect

       throughout the proceedings. See generally 5 KARL B. TEGLAND, WASHINGTON

       PRACTICE: EVIDENCE LAW AND PRACTICE§§ 301.13, 301.14 (6th ed. 2016).

              The first theory-and the most widely followed today-was articulated by

        James Bradley Thayer in the late 19th century. THAYER, supra. According to

        Thayer, the only effect of a presumption is to shift the burden of producing

        evidence to the party against whom the presumption operates. Cunningham v. City

        of Manchester Fire Dep 't, 129 N.H. 232, 235-36, 525 A.2d 714 (1987). If such

        evidence is produced by that party, "the presumption is spent and disappears." 2

        MCCORMICK ON EVIDENCE§ 344, at 692 (Kenneth S. Broun ed., 7th ed. 2013).

        Practically speaking, the theory is available to permit the party relying on it to

        survive a motion for directed verdict, but it has no other value in trial. I d. The

        presumption is never mentioned to the jury if contrary evidence has been

        introduced. Thus, under the Thayer theory, the City would merely have to present



                                                        16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Spivey v. City of Bellevue/Larson v. City of Bellevue
        No. 91680-2




        rebuttal evidence "sufficient to support a finding contrary to the presumed fact" in

        order to destroy the presumption entirely and the burden of proof would remain

        with the firefighter at all times. !d. at 693.

               A second theory of presumptions, sometimes called the Morgan theory,

        recognizes that special policies behind a presumption may require that a jury be

        informed of its existence, even if some rebuttal evidence has been produced. !d. at

        695. Technically speaking, under the Morgan theory, a presumption shifts both the

        burden of producing evidence and the burden of persuasion to the opponent of the

        presumption. Cunningham, 129 N.H. at 236. The presumption does not disappear

        on the production of contrary evidence. Rather, a "Morgan theory presumption ...

        operates with a weight commensurate with the policy considerations that the

        presumption embodies." Id.

                We have not adopted a general rule for how presumptions such as this one

        should operate, and thus in Washington the law of presumptions continues to be

        defined by statutes and case law. TEGLAND, supra, §§ 301.1, 3 01.13. Depending

        on the underlying statute and type of case, Washington has applied the Morgan

        theory, the Thayer theory, or in many instances neither theory to statutory

        presumptions. Id. § 301.13. Due to the unsettled nature of our case law, it is

        understandable why the parties reach contrary positions as to which theory should



                                                         17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



       apply. Here, we conclude that the plain language of the statute, the legislative

       intent behind it, and case law from other jurisdictions supports applying the

       Morgan theory to RCW 51.32.185. We hold that the statute thus shifts the burden

       of production and persuasion to the employer.

              The plain language ofthe statute indicates that RCW 51.32.185 does more

       than merely require the employer to produce some contrary evidence. The statute

        does not use the words "contrary evidence" or "some evidence." It explicitly states

       that the presumption may be rebutted with a preponderance of the evidence. This

       term indicates that the burden of proof shifts to the party contesting the benefits

        award to show, more likely than not, that the firefighter's disease is not

        occupationally related. Drafters of the WPI seem to agree with this interpretation:

        the WPI generally treat presumptions that state a quantum of proof as shifting to

        the opponent the burden of proof as to the presumed fact. TEGLAND, supra,

        § 301.15; 6 WASHINGTONPRACTICE: WASHINGTONPATTERN JURY INSTRUCTIONS:

        CIVIL 24.01-.05 (6th ed. 2012).

               The City and the Department nevertheless argue that the words "prima

        facie" indicate that the presumption vanishes on production of contrary evidence.

        To clear up any confusion, we turn to the statute's legislative history and to case

        law from other jurisdictions to further clarify which type of presumption the



                                                        18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



       legislature intended. A broader consideration of the policy behind RCW 51.32.185

       shows that the legislature did not intend the presumption to simply vanish on

       production of some rebuttal evidence.

              While we have not addressed how presumptions in statutes such as RCW

       51.32.185 should be treated, other jurisdictions have done so and have applied the

       Morgan theory to analogous "firefighter statutes." For example, the New

       Hampshire Supreme Court analyzed an analogous statute, which stated, '" [T]here

       shall exist a prima facie presumption that heart or lung disease in a firefighter ...

       is occupationally related."' Cunningham, 129 N.H. at 23 5 (quoting former N.H.

       Rev. Stat. Ann. § 281:2 (1988). The court reviewed the statute's legislative history

       and determined that its apparent purpose was to implement a social policy of

       providing compensation to firefighters in circumstances where medical evidence

        fails to establish the definitive cause of the plaintiff's heart disease. Id. at 236. It

       went on to note that applying the Thayer theory would not be consistent with the

       policy objective of the statute, and thus it applied the statutory presumption "with a

        force consistent with the legislative concerns underlying the presumption." Id. at

        237. Maryland, Missouri, North Dakota, and other jurisdictions have followed suit

        when interpreting similar statutes. See, e.g. Montgomery County Fire Bd. v.




                                                        19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



       Fisher, 298 Md. 245, 255-57, 468 A.2d 625 (1983); Byous v. Mo. Local Gov't

       Emps. Ret. Sys. Bd. ofTrs., 157 S.W.3d 740, 746-47 (Mo. Ct. App. 2005).

              As discussed by the Court of Appeals, New Hampshire and other courts

       have also noted that analogous presumptions serve the purpose of relieving

       firefighters of the "nearly impossible burden of proving fire fighting actually

       caused their disease." Wanstrom v. N.D. Workers Camp. Bureau, 2001 ND 21,

        621 N.W.2d 864, 867 (2001). The New Hampshire Supreme Court noted that

       "[e]ven a slender amount of rebuttal evidence can too handily defeat a Thayer

       presumption," and such is the situation here. Cunningham, 129 N.H. at 237.

       Under the City's proposed interpretation, the City would merely have to appeal all

        decisions to the Board in order to defeat most firefighters' claims. Given the

        difficulty of actually proving the specific cause of an individual's melanoma, an

        employer will almost always be able to produce evidence to rebut a Thayer

        presumption.

               The Washington Legislature appeared to take these considerations into

        account when it added melanoma to the list of qualifying diseases in RCW

        51.32.185. The statute was adopted in 1987 and originally provided only

        presumptive coverage for respiratory diseases. LAWS OF 1987, ch. 515, § 1. In

        2002, the legislature amended the statute to add additional diseases, including



                                                        20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



       "malignant melanoma," to the list. 4 LAWS OF 2002, ch. 337, § 1(e). It added

       melanoma despite testimony that there was not enough scientific evidence to

       support adding additional diseases to the statute. See H.B. REP. ON H.B. 2663, at 3,

       57th Leg., Reg. Sess. (Wash. 2002) ("[t]he bill is too broad because it covers

       conditions for which no correlation to fire fighting exposure is known"). Thus, the

       apparent purpose of adding melanoma to the list of covered diseases was to

       compensate firefighters even in circumstances when there may not be strong

       medical or scientific evidence establishing a definitive causal relationship between

       firefighting and the disease.

               We thus apply the Morgan theory to the presumption: once a firefighter

        shows that he or she suffers from a qualifying disease, RCW 51.32.185(1) imposes

        on the employer the burden of establishing otherwise by a preponderance of the

        evidence. To be clear, this is a burden both to produce contrary evidence and to

       persuade the finder of fact otherwise. The jury may be instructed regarding the

        presumption in RCW 51.32.185. The plain language of the statute, case law from




        4The legislature included a finding that a review of firefighter epidemiology calculated a
        "statistically significant risk for melanoma among fire fighters." This finding was later vetoed
        by the governor. LAWS OF 2002, ch. 337 (veto message explaining that "the assumptions in
        section 1 of this bill have not been clearly validated by science and medicine").


                                                        21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




       other jurisdictions, and the statute's broader social purpose indicate that RCW

       51.32.185 is "stronger" than a Thayer presumption.

              We stress, however, that this standard does not impose on the employer a

       burden of proving the specific cause ofthe firefighter's melanoma. Rather, it

       requires that the employer provide evidence from which a reasonable trier of fact

       could conclude that the firefighter's disease was, more probably than not, caused

       by nonoccupational factors. See RCW 51.32.185(1 ). Finally, we emphasize the

       narrowness of this holding: While we apply the Morgan theory here, we decline to

       adopt a general rule. Rather, we limit our holding's applicability to this statute.

              C. RCW 51.52.115 Does Not Flip the Burdens That Were Applicable at the
                 Department and Board Level

              The City and the Department next claim that because RCW 51.52.115 sets

        forth the burden of proof for all appeals to superior court, it governs over the

        provisions in RCW 51.32.185. The City goes on to argue that the trial court

        disregarded RCW 51.52.115 when it informed the jury about the employer's

        burden of proof at the board level. We disagree. We clarify that RCW 51.52.115

        requires the party challenging a board decision to show that the decision was not

        supported by sufficient evidence. However, it does not change the burdens that

        were applicable at the department and board levels.




                                                       22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




              RCW 51.52.115 states that the Board's decision is presumed correct on

        appeal, but we have recently clarified that it does not fundamentally flip any

        burden of proof or presumption applicable in initial department or board hearings.

       Rather, the party challenging a board decision simply must show that the Board did

        not meet the applicable burden or adhere to the applicable presumption. In

       Department of Labor & Industries v. Rowley, we clarified that "this court has held

        that an appellant can meet the burden imposed under RCW 51.5 2.115 just by

        showing that the Department's order is not supported by sufficient evidence-that

        is, without necessarily presenting any new affirmative evidence that the

        Department's order is incorrect." 185 Wn.2d 186,207-08,378 P.3d 139 (2016)

        (citing Olympia Brewing Co., 34 Wn.2d at 504). In other words, a party appealing

        a board decision can meet the standard in RCW 51.52.115 by demonstrating that

        the employer's evidence at the board level did not, in fact, rebut the firefighter

        presumption by a preponderance of the evidence. Any other rule would make it

        nearly impossible for a firefighter to successfully appeal an adverse "rebuttal"

        decision by the Board.

              RCW 51.52.115 does not fundamentally flip the burden of proof applicable

        at department or board proceedings. Rather, it imposes on the party challenging a

        board decision the burden to show that the Board's decision was incorrect by



                                                       23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




       demonstrating that the Board's "findings and decision are erroneous." Gorre, 184

       Wn.2d at 36. Accordingly, it was proper for the jury to be informed of the

       employer's burden at the board level, so that it could determine whether the

       firefighter had made this demonstration.

              D. Jury Instruction 9 Does Not Conflict with La Vera

              The City next argues that instructing the jury about the burden of proof at

       the prior Board proceeding was inappropriate because under La Vera v.

       Department of Labor & Industries, 45 Wn.2d 413,415,275 P.2d 426 (1954), the

       jury instruction added "complexity and confusion" to the jury's task by "conflating

       which party had the burden of proof at each stage ofthe proceeding." Suppl. Br. of

        Pet'r City of Bellevue at 9; Suppl. Br. ofPet'r L&I at 20. We agree that the jury

        instruction added complexity to the jury's determination. But the instruction also

        presented the jury with an accurate statement of the law.

               In La Vera, another workers' compensation case, we stated that the question

        of the burden of proof at the board level is immaterial in an appeal to superior

        court from a board's order. Id. at 414-15. But La Vera does not apply here. That

        case was decided approximately 33 years prior to RCW 51.32.185's enactment,

        and the jury was deciding a different issue: whether the Department correctly

        reclassified the claimant from total to permanent partial disability. Id. at 414.



                                                       24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



              In the context ofRCW 51.32.185, the question ofthe burden ofproofat the

       board level is material on appeal to superior court. The jury cannot know whether

       the City rebutted the firefighter presumption if they are not informed of its

       existence. We presume that jurors follow instructions, and here, there is no

       evidence to the contrary. Hizey v. Carpenter, 119 Wn.2d 251,269-70,830 P.2d

       646 (1992). The instruction explained that the Board's decision was presumed

       correct. It also explained that Larson bore the burden of proving by a

       preponderance of the evidence that the decision was incorrect. The challenged

       paragraph does not ask the jury to directly apply the firefighter presumption.

       Rather, it made the jury aware of the burden of proof at the board level so that they

       could determine whether that burden was met. Further, as discussed previously,

       the special policy behind the presumption in RCW 51.32.185 indicates that the jury

       may be informed of the presumption's existence.

               Accordingly, jury instruction 9 neither improperly informed the jury about

       the applicable burden of proof at the trial court level nor unduly added "complexity

        and confusion" to the jury's task. While the jury does not apply the firefighter

        presumption, the jury may be informed that the presumption once existed.




                                                        25
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




              E. The Jury Instruction, When Read as a Whole, Was Not Misleading

              Finally, though it was proper to inform the jury of the burden of proof at the

       board level, the City argues that jury instruction 9 was nevertheless misleading

       because, due to its syntax, it "saddled [the] City with the double burden of

        disproving both elements of an occupational disease claim." City of Bellevue Pet.

        for Review at 17. We disagree. As the Court of Appeals noted, the instruction

        directly tracks the statutory definition. When read in context with the rest of the

        instruction, it paints an accurate picture of the applicable law.

              Jury instructions are proper when, read as a whole, they permit parties to

        argue their theories of the case, do not mislead the jury, and properly inform the

       jury of the applicable law. State v. Hutchinson, 135 Wn.2d 863, 885, 959 P.2d

        1061 ( 1998). Even if an instruction is misleading, it will not be reversed unless it

        prejudices a party. Keller v. City of Spokane, 146 Wn.2d 237, 249, 44 P.3d 845

        (2002). We presume that juries follow lawful instructions. Hizey, 119 Wn.2d at

        270. The City argues that the paragraph quoted below was misleading because it

        erroneously led the jury to believe that the City was required to rebut both the

        "arising naturally" element and the "proximate cause" elements in RCW

        51.08.140:

                    At the hearing before the Board of Industrial Insurance Appeals,
              the burden of proof is on the employer to rebut the presumption that 1)


                                                       26
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




              claimant's malignant melanoma arose naturally out of his conditions of
              employment as a firefighter and, 2) his employment is a proximate
              cause of his malignant melanoma.

       CP (Larson) at 1768 (emphasis added). Specifically, the City argues that the use of

       the conjunction "and" between the two clauses required the jury to analyze

       whether the City had rebutted both (not just one) of the elements.

              The City has a point that a hypertechnical reading of the above paragraph

       could lead a reasonable mind to believe that the City had a "double burden" here.

       However, as the Court of Appeals notes, it is also true that the jury instruction

       directly tracks the applicable statutory definition. The IIA defines an occupational

       disease as one that "arises naturally and proximately out of employment." RCW

        51.08.140. This jury instruction does so as well but merely breaks the definition

       into two parts.

              Further, the instruction is not misleading when read in context with the rest

        of jury instruction 9. As explained in the previous section, the rest of the

        instruction clarifies that the findings and decision of the Board are presumed

        correct. CP (Larson) at 1768. It also states that the burden of proof is on the

        firefighter to establish by a preponderance of the evidence that the decision is

        incorrect. Id. The instruction, when read as a whole, is accurate.




                                                       27
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2



              F. RCW 51.32.185(7) Allows a Firefighter To Recover Attorney Fees
                 Incurred at the Board Level if He or She Is Ultimately Successful on
                 Appeal to Superior Court

              Under RCW 51.32. 185(7) and RCW 51.52. 130, the trial court

        awarded Larson $67,470.00 in attorney fees and $12,132.42 in costs. CP

        (Larson) at 1900-01, 1904. The City argues that fees and costs incurred

        litigating the board appeal, where Larson did not prevail, should not have

       been included in that award. Because the plain language of the statute

        authorizes attorney fees for "all reasonable costs of the appeal," we disagree.

        Whether a statute authorizes an award of attorney fees is a question of law

        reviewed de novo. Torgerson v. One Lincoln Tower, LLC, 166 Wn.2d 510,

        517, 210 P.3d 318 (2009).

              RCW 51 .32.185(7) contains two subsections specifically addressing

        attorney fees in cases involving the firefighter presumption. First, RCW

        51.32.185(7)(a) addresses how attorney fees should be handled at the board

        level. It states that "[w]hen a determination involving [the firefighter

        presumption] is appealed to the [Board] and the final decision allows the

        claim for benefits, the [Board] shall order that all reasonable costs of the

        appeal, including attorney fees and witness fees, be paid to the firefighter ...

        by the opposing party." Next, RCW 51.32.185(7)(b) states that "[w]hen a



                                                       28
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




       determination involving the presumption established in this section is

       appealed to any court and the final decision allows the claim for benefits, the

       court shall   o~der   that all reasonable costs of the appeal, including attorney

       fees and witness fees, be paid to the firefighter ... by the opposing party."

       (emphasis added).

              The City argues that under the plain language of the statute, only the

       Board, not the superior court, has the authority to award fees incurred before

       the Board. They assert that because Larson did not prevail before the Board,

       he was not entitled to recover attorney fees and costs at that proceeding.

       Larson argues that RCW 51.32.185(7)(b) clearly allows him to recover

       attorney fees for services before the Board when that decision is reversed on

       appeal to the superior court. He notes that he had no reason to appeal the

       Department's order allowing his claim, and that to exclude his costs and fees

        incurred at the Board would "contort[] the fee provisions ofRCW 51.32.185

        and the overriding policy of protecting workers as opposed to employers."

       Larson's Suppl. Br. at 18.

               We agree with Larson: RCW 51.32.185(7) is broader than the general

        provision governing attorney fees in workers' compensation cases. The general

        provision, RCW 51.52.130, limits recovery to "services before the court only."



                                                       29
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




       This court has held that this provision does not include fees for work at the Board.

       See, e.g., Borenstein v. Dep't of Labor & Indus., 49 Wn.2d 674, 676-77,306 P.2d

       228 (1957). However, RCW 51.32.185(7)(b) does not contain such limiting

       language. It speaks more broadly, allowing "all reasonable costs of the appeal,

       including attorney fees and witness fees."

              Fees incurred before the Board are reasonable "costs of appeal." This is

       especially true in workers' compensation cases where generally the trial is

       conducted on the hearing record. All witnesses are called at the board level, and

       the trial court may analyze only the documentation and testimony accumulated at

       that level. RCW 51.52.115 (stating "the court shall not receive evidence or

       testimony other than, or in addition to, that offered before the board"). Thus, a

       great deal of the "costs of appeal" are likely those that are incurred before the

       Board, not the trial court.

               This result is also consistent with our obligation to construe the IIA liberally

        in favor of the worker. We award attorney fees in industrial insurance cases in

        order to "'guarantee the injured [worker] adequate legal representation in

        presenting his claim on appeal without the incurring of legal expense or the

        diminution ofhis award."' Harbor Plywood Corp. v. Dep't ofLabor & Indus., 48

        Wn.2d 553, 559,295 P.2d 310 (1956) (quoting Boeing Aircraft Co. v. Dep't of



                                                        30
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




       Labor & Indus., 26 Wn.2d 51, 57, 173 P.2d 164 (1946)). To refuse to grant

       attorney fees here, when Larson prevailed at the Court of Appeals and before this

       court, would result in an inadequate recovery for Larson. We affirm the Court of

       Appeals and uphold the attorney fees award. We also grant Larson's request for

       attorney fees on appeal to this court.


                                               CONCLUSION

              RCW 51.32.185 reflects the legislature's intent to relieve a firefighter of

       unique problems of proving that fire fighting caused his or her disease.

        Accordingly, we apply the firefighter presumption with a force that gives life to the

        legislature's words. We hold that the question whether the City rebutted the

        presumption in RCW 51.52.185 is one of fact that may be submitted to the jury. In

        Spivey, the trial court erred when it decided the issue as a matter of law. We also

        clarify that RCW 51.32.185 shifts both the burden of production and the burden of

        persuasion to the employer. Thus, in Larson, jury instruction 9 accurately stated

        the applicable law. Finally, we find that Larson is entitled to attorney fees for

        litigating his claim before the Board and before this court. We thus affirm the

        Court of Appeals in Larson, but reverse the trial court's ruling in Spivey and

        remand for proceedings in accordance with this decision.




                                                        31
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Spivey v. City of Bellevue/Larson v. City of Bellevue
       No. 91680-2




       WE CONCUR:




                                                       32